DETAILED ACTION

This action is in reply to the request for continued examination filed on 07/27/2020.
Claims 1, 5, 7, 8, 12, 14, 17, 18, and 20 have been amended.
Claims 6, 9-11, 13, 15, and 16 have been cancelled.
Claims 21-22 have been added.
Claims 1-5, 7, 8, 12, 14, and 17-22 are now pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2020 has been entered.
Response to Arguments
With regard to the 101 rejections – Abstract Idea- , the Applicant’s arguments filed on 07/27/2020 have been considered but they are not persuasive. The Applicant asserted on page 11 (last paragraph “Applicant submits that claim 1 sets forth a solution to the technological problem set forth . . . . and automatically modifying one or more resource consumption constraints for the application based on updated data for the application”. Upon considering the instant claim limitations, the current claim sets are not indicative of an inventive concept (aka “significantly more”). The claims are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on computer, or merely uses a computer as tool to perform an abstract idea. See MPEP pen and paper. But, doing so would take time and effort; therefore, using a computer to perform the calculation task will definitely increase the calculation speed. However, it is not a technological advancement; but rather, it is applying technology to speed up a business process. 
Under the step 2B analysis (asserted in second paragraph of page 11), the limitations are not indicative of an inventive concept (“significantly more”). The limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). 
The same arguments are applicable to claim 12 and 20 and subsequent dependent claims. Therefore, the 101 rejections are respectfully maintained.

With regard to the 103 rejections, the Applicant’s arguments filed on 07/27/2020 have been considered but they are not persuasive. The arguments are moot over new ground(s) of rejections because the rolled up limitations have altered the scope of the claim invention.
The independent claims are rejected as follows: Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2004/0030649 A1), in view of Eden et al. (US 2014/0207550 A1) in further view of Rohn et al. (US 9,569,797 B1).
Given the above reasons, the Examiner respectfully maintains the 103 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7, 8, 12, 14, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7, 8, 12, 14, and 17-22 are directed to a Method of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Additionally, claims 1, 12, and 20 recite, in part, a method of receiving data for a plurality of applications, determining resource utilization, identifying patterns from the received data, determining resource utilization threshold and determining a likelihood that the application will exceed one or more resource utilization threshold. These limitations are directed to the concepts of commercial interactions (applying for a resource utilization such as credit line). Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Furthermore, the recited limitations “based on the received data, determine one or more of a resource utilization or a resource demand for at least a subset of applications of the plurality of applications; identify a pattern from the received data, the pattern being associated with one or more of the resource utilization or the resource demand for the subset of applications” are directed to a Mental Processes grouping. The limitations recite a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “one or more processors” language, the claim encompasses the user manually calculating the amount of use of each resource and identifying the usage pattern. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process and an abstract idea. 
 such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. As discussed with respect to Step 2A, the claim as a whole merely describes additional elements performing the abstract idea on a generic device i.e., abstract idea and generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive Concept) to the abstract idea. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1- 4, 7, 8, 12, 14, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2004/0030649 A1), in view of Eden et al. (US 2014/0207550 A1) in further view of Rohn et al. (US 9,569,797 B1).
Regarding claim 1, Nelson discloses: A computer system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon computer- executable instructions that when executed by the one or more processors cause the computer system to automatically modify one or more resource consumption constraints for an application based on  a likelihood the application will exceed one or more of a resource utilization threshold to improve system stability or a resource demand threshold by causing the computer system to perform at least the following: 
receive data for a plurality of applications (Nelson, see at least Par. [0004] “In response to the rise in demand for a more reliable source of consumer credit information, credit bureaus developed which stored credit history information. Three major national consumer bureaus presently exist in the United States. Creditors provide the bureaus with information about the consumers' payment history. The bureaus compile the information and obtain public record information to include in credit reports. The bureaus then make the reports available to creditors for deciding whether to approve new applicants for credit….”) The system receives from the credit bureau data on a plurality of credit applicants;
 based on the received data, determine one or more of a resource utilization or a resource demand for at least a subset of applications of the plurality of applications (Nelson, par. [0006] “In addition to the credit score determined by the credit report, each business institution may have its own set of decisioning criteria used in conjunction with the credit information to determine whether to approve or reject an application. Decisioning criteria consist of custom thresholds and requirements that establish a lending institution's rules, specifications, or tests used to reach a conclusion on an issue under consideration. In the lending industry, the decisioning criteria govern whether an individual is granted or denied credit. After receiving a credit report from a credit bureau, the business institution applies its criteria to make a decision on credit approval. For example, a business institution may have decisioning criteria that restricts credit limits offered to applicants who have poor payment histories, while offering premium rates or products to applicants with exceptional credit histories.”) resource utilization corresponds to credit limit or credit line. Based on the data, some applicants, a subset of the applications, will be offered certain credit limits;
based on at least (1) the pattern and (2) an identification of resources available for allocation by the computer system (Nelson, Par. [0004]) The payment history corresponds to pattern and the amount of credit available corresponds to resources available, determine one or more of a resource utilization threshold or a resource demand threshold for the applications (Nelson, Par. [0006]) The cited portion discloses “resource utilization threshold” such as the credit limits extended to the applicants. These concepts are consistent with what were disclosed in Par. [0060]-[0062] in the instant application; and 
	Identifying one or more application properties from the received data, the one or more application properties being derived from a subset of the plurality of applications having a history of exceeding one more of a corresponding resource utilization threshold or a corresponding resource demand threshold (Nelson, Par. [0004] “ . . . For example, a credit report provides information such as the number of times the applicant has recently applied for credit and any public records related to the applicant's credit. Credit reports also include personal information, credit history information, public record information, and credit inquiry information. The personal information found in a credit report includes the applicant's name, address, phone number, social security number, current and previous employers, and previous home addresses. The credit history information includes late payments, outstanding debt, and the total amount of credit available to the applicant. The public records information includes any filings by the applicant for bankruptcy and court judgments against the applicant. The credit inquiry information provides lenders with a list of recent inquiries for credit. Such inquiries let a business institution decide whether the applicant is desperate to obtain credit, is trying to defraud the credit system, or is simply trying to obtain too much credit.”) One or more properties of the application include credit history with possible history of late payment and/or filing bankruptcy (exceeding a resource utilization threshold). Those properties are consistent with what were described in Par. [0061] of the instant application.
Nelson, however, does not disclose the following. Eden teaches:
identify a pattern from the received data, the pattern being associated with one or more of the resource utilization or the resource demand for the subset of applications (Eden, Par. [0056] “Optionally, as further described below, a potential financial transaction may be identified according to user purchasing patterns, for example as extracted from an automatic analysis of documented purchases, for example credit card bill(s), coupon purchases, money withdrawal and/or the like.” & Par. [0088]) Pattern, under BRI, is interpreted as purchase pattern. Pattern associated with one or more resource utilization, under BRI, is interpreted as purchase pattern associated with one or more payment methods such as credit card;  
determine a likelihood the application will exceed one or more of the resource utilization threshold or the resource demand threshold by performing at least the following (Eden, Par. [0062] “…The statistical probability may be derived from the logged data.” & Par. [0102] “According to some embodiments, a predicted transaction cost is calculated for each transaction terms offer, for example by taking into account transaction terms, such as discount, interests, potential penalties and/or the like. Optionally, the predicted transaction cost takes into account penalties and/or discounts that apply on the consumer due to exceeding or complying with a credit line and/or the like. This information may be kept updated in the respective consumer records. The calculation may be of a probability the consumer will exceed the credit line and based on an analysis recorded financial transactions. The calculation may be performed on the consumer terminal 108 and/or in advance, for example at the matching module 107.”) Based on the recorded transaction/logged data or usage pattern, a likelihood or probability of exceeding a credit line, or resource utilization threshold, is determined. Such exceeding threshold probability could further tie to transactional cost as disclosed in the art.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Eden with the invention disclosed by Nelson to better analyze the data associated with resource utilization applicants.
Nelson in view of Eden does not disclose the following; however, Rohn teaches:
Identifying one or more patterns based on the one or more application properties (Rohn, Col. 12 ln 43-65 ) One or more patterns could be identified such as late payments and/or credit utilization event; and 
Detecting, for the application, an increase in a frequency or number of application properties associated with the one or more patterns ((Rohn, Col. 12 ln 43-65) The simulation allows an increase number of properties such as late payments over a timeline to see how it affects the credit score. Note the repetition of late payment events month after month is a pattern.
(Rohn, Col. 11 ln 47-56) The cited portion discloses how reducing the late payment in the simulation mode could increase the credit score;
Automatically transmit the incentive for display on a device associated with the application (Figs. 13A-D, Col. 17 ln 27-42);
Receive additional data associated with the application, the additional data comprising updated application properties for the application, the updated application properties comprising at least an updated resource demand or an updated resource utilization for the applications (Rohn, Col. 12 ln 43-65) The simulation receives additional data such as inquiry credit event. Such event will impact the credit score (or updated resource utilization);
Determine a frequency or number of updated application properties for the application associated with the one or more patterns (Rohn, Col. 12 ln 43-65) the cited portion discloses the late payment as one or more patterns. The simulation system allows user to add the late payment(s) to monitor the credit score as many time as needed; and 
Based on the frequency or number of updated application properties for the application associated with the one or more patterns, automatically modify one or more resource consumption constraints for the application (Rohn, Col. 12 ln 43 – Col. 13 ln 11) The frequency or number of late payments (properties) will reflect the credit score such as a decrease in credit (modifying resource consumption constraints).

Regarding claim 2, Nelson in view of Eden in further view of Rohn discloses: The computer system of claim 1, wherein the resource utilization comprises one or more of: a present resource utilization, a resource utilization history, a historic maximum resource utilization, an average historic resource utilization, or a future predicted resource utilization (Nelson, Par. [0006]) Credit limit corresponds to a present resource utilization for an applicant.  
Regarding claim 3, Nelson in view of Eden in further view of Rohn discloses: The computer system of claim 2, wherein the resource utilization history comprises one or more of: a type of resource utilized, a resource utilization date, a resource utilization duration, a resource allocation amount, a proportion of utilized resource based on the resource allocation amount, or combinations thereof (Nelson, Par. [0004] “…The credit history information includes late payments, outstanding debt, and the total amount of credit available to the applicant…”) Total amount of credit available corresponds to a resource allocation amount from the resource utilization history.  
Regarding claim 4, Nelson in view of Eden in further view of Rohn discloses: The computer system of claim 1, wherein the resource demand comprises one or more of: a present resource utilization, a past resource utilization, a historic maximum resource utilization, an average historic resource utilization, or a future predicted resource utilization (Nelson, Par. [0004] “…The credit history information includes late payments, outstanding debt, and the total amount of credit available to the applicant…”) Total amount of credit available corresponds a past resource utilization.
Regarding claim 7, Nelson in view of Eden in further view of Rohn discloses: The computer system of claim 6, wherein the one or more application properties comprise one or more of: a logon event, a number or frequency of received communications, a number or frequency of requested communications, or a combination thereof (Nelson, Par. [0076]) number of received communications could be interpreted as date/time stamp of an initiated event.
Regarding claim 8, Nelson in view of Eden in further view of Rohn discloses: The computer of claim 6, wherein the one or more application properties comprise a resource utilization history or a resource demand history for any of the plurality of applications(Nelson, Par. [0004] “…Credit reports also include personal information, credit history information…”, [0006]) Credit score is one of the application properties, which is part of a credit history or resource utilization history.  
Regarding claim 12, Nelson discloses: A computer-implemented method for to automatically applying one or more resource consumption constraints for an application based on determining a likelihood an application will exceed one or more of a resource utilization threshold or a resource demand threshold to improve stability of a computer system, the method comprising: receiving data for a plurality of applications; based on the received data(Nelson, see at least Par. [0004] “In response to the rise in demand for a more reliable source of consumer credit information, credit bureaus developed which stored credit history information. Three major national consumer bureaus presently exist in the United States. Creditors provide the bureaus with information about the consumers' payment history. The bureaus compile the information and obtain public record information to include in credit reports. The bureaus then make the reports available to creditors for deciding whether to approve new applicants for credit….”) The system receives from the credit bureau data on a plurality of credit applicants;
determining one or more of a resource utilization or a resource demand for at least a subset of applications of the plurality of applications (Nelson, par. [0006] “In addition to the credit score determined by the credit report, each business institution may have its own set of decisioning criteria used in conjunction with the credit information to determine whether to approve or reject an application. Decisioning criteria consist of custom thresholds and requirements that establish a lending institution's rules, specifications, or tests used to reach a conclusion on an issue under consideration. In the lending industry, the decisioning criteria govern whether an individual is granted or denied credit. After receiving a credit report from a credit bureau, the business institution applies its criteria to make a decision on credit approval. For example, a business institution may have decisioning criteria that restricts credit limits offered to applicants who have poor payment histories, while offering premium rates or products to applicants with exceptional credit histories.”) resource utilization corresponds to credit limit or credit line. Based on the data, some applicants, a subset of the applications, will be offered certain credit limits;
	Identifying one or more application properties from the received data, the one or more application properties being derived from a subset of the plurality of applications having a history of exceeding one more of a corresponding resource utilization threshold or a corresponding resource demand threshold (Nelson, Par. [0004] “ . . . For example, a credit report provides information such as the number of times the applicant has recently applied for credit and any public records related to the applicant's credit. Credit reports also include personal information, credit history information, public record information, and credit inquiry information. The personal information found in a credit report includes the applicant's name, address, phone number, social security number, current and previous employers, and previous home addresses. The credit history information includes late payments, outstanding debt, and the total amount of credit available to the applicant. The public records information includes any filings by the applicant for bankruptcy and court judgments against the applicant. The credit inquiry information provides lenders with a list of recent inquiries for credit. Such inquiries let a business institution decide whether the applicant is desperate to obtain credit, is trying to defraud the credit system, or is simply trying to obtain too much credit.”) One or more properties of the application include credit history with possible history of late payment and/or filing bankruptcy (exceeding a resource utilization threshold). Those properties are consistent with what were described in Par. [0061] of the instant application;
based on at least (1) the pattern and (2) an identification of resources available for allocation by the computer system, determining one or more of a resource utilization threshold or a resource demand threshold for the application (Nelson, Par. [0004]) The payment history corresponds to pattern and the amount of credit available corresponds to resources available, determine one or more of a resource utilization threshold or a resource demand threshold for the applications (Nelson, Par. [0006]) The cited portion discloses “resource utilization threshold” such as the credit limits extended to the applicants. These concepts are consistent with what were disclosed in Par. [0060]-[0062] in the instant application; and
Nelson, however, does not disclose the following. Eden teaches:
identifying a pattern from the received data, the pattern being associated with one or more of the resource utilization or the resource demand for the subset of applications (Eden, Par. [0056] “Optionally, as further described below, a potential financial transaction may be identified according to user purchasing patterns, for example as extracted from an automatic analysis of documented purchases, for example credit card bill(s), coupon purchases, money withdrawal and/or the like.” & Par. [0088]) Pattern, under BRI, is interpreted as purchase pattern. Pattern associated with one or more resource utilization, under BRI, is interpreted as purchase pattern associated with one or more payment methods such as credit card;  
(Eden, Par. [0062] “…The statistical probability may be derived from the logged data.” &  Par. [0102] “According to some embodiments, a predicted transaction cost is calculated for each transaction terms offer, for example by taking into account transaction terms, such as discount, interests, potential penalties and/or the like. Optionally, the predicted transaction cost takes into account penalties and/or discounts that apply on the consumer due to exceeding or complying with a credit line and/or the like. This information may be kept updated in the respective consumer records. The calculation may be of a probability the consumer will exceed the credit line and based on an analysis recorded financial transactions. The calculation may be performed on the consumer terminal 108 and/or in advance, for example at the matching module 107.”) Based on the recorded transaction/logged data or usage pattern, a likelihood or probability of exceeding a credit line, or resource utilization threshold, is determined. Such exceeding threshold probability could further tie to transactional cost as disclosed in the art.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Eden with the invention disclosed by Nelson to better analyze the data associated with resource utilization applicants.
Nelson in view of Eden does not disclose the following; however, Rohn teaches:
Identifying one or more patterns based on the one or more application properties (Rohn, Col. 12 ln 43-65 ) One or more patterns could be identified such as late payments and/or credit utilization event; and 
Detecting, for the application, an increase in a frequency or number of application properties associated with the one or more patterns ((Rohn, Col. 12 ln 43-65) The simulation allows an increase number of properties such as late payments over a timeline to see how it affects the credit score. Note the repetition of late payment events month after month is a pattern.
In response to detecting, for the application, an increase in the frequency or number of application properties associated with the one or more patterns, generate an incentive that is operable, when applied to the application, to reduce the frequency or number of application properties associated with the one or more patterns (Rohn, Col. 11 ln 47-56) The cited portion discloses how reducing the late payment in the simulation mode could increase the credit score;

Automatically transmit the incentive for display on a device associated with the application (Figs. 13A-D, Col. 17 ln 27-42);
Receive additional data associated with the application, the additional data comprising updated application properties for the application, the updated application properties comprising at least an updated resource demand or an updated resource utilization for the applications (Rohn, Col. 12 ln 43-65) The simulation receives additional data such as inquiry credit event. Such event will impact the credit score (or updated resource utilization);
Determine a frequency or number of updated application properties for the application associated with the one or more patterns (Rohn, Col. 12 ln 43-65) the cited portion discloses the late payment as one or more patterns. The simulation system allows user to add the late payment(s) to monitor the credit score as many time as needed; and 
Automatically applying the incentive to the application, wherein automatically applying the incentive to the application comprises automatically applying one or more resource consumption (Rohn, Col. 12 ln 43 – Col. 13 ln 11) The frequency or number of late payments (properties) will reflect the credit score such as a decrease in credit (modifying resource consumption constraints).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Rohn with the invention disclosed by Nelson in view of Eden to better maintains a plurality of credit score simulation scenarios, and calculates a plurality of simulated credit scores associated with respective credit score simulation scenarios (Rohn, Abstract).

Regarding claim 14, Nelson in view of Eden in further view of Rohn discloses: The method of claim 13, wherein the one or more application properties comprise one or more of: a logon event, a number or frequency of received communications, a number or frequency of requested communications, or a combination thereof (Nelson, Par. [0076]) number of received communications could be interpreted as date/time stamp of an initiated event.  
Regarding claim 17, Nelson in view of Eden in further view of Rohn discloses: The method of claim 16. However, Eden teaches wherein the computer system further includes computer executable instructions that when executed cause the computer system to report the incentive to a user (Eden, Par. [0043] “… This allows forwarding the transaction terms offers for presentation to the consumer, for example on one or more of her handheld devices.”).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Eden with the invention disclosed by Nelson to better engage the applicants with the offers. 
Regarding claim 18, Nelson in view of Eden in further view of Rohn discloses: The method of claim 12, wherein the resource utilization comprises one or more  of: a present resource utilization, a resource utilization history, a historic maximum resource utilization, an average historic resource utilization, or a future predicted resource utilization, and wherein the resource demand comprises one or more of: a present resource utilization, a past resource utilization, a historic maximum resource utilization, an average historic resource utilization, or a future predicted resource utilization (Nelson, Par. [0006]) Credit limit corresponds to a present resource utilization for an applicant.   
Regarding claim 20, Nelson discloses: A computer system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon computer- executable instructions that when executed by the one or more processors cause the computer system to determine a likelihood an additional application will exceed a resource utilization threshold or resource demand threshold to improve system stability by causing the computer system to perform at least the following: receive data for a plurality of applications (Nelson, see at least Par. [0004] “In response to the rise in demand for a more reliable source of consumer credit information, credit bureaus developed which stored credit history information. Three major national consumer bureaus presently exist in the United States. Creditors provide the bureaus with information about the consumers' payment history. The bureaus compile the information and obtain public record information to include in credit reports. The bureaus then make the reports available to creditors for deciding whether to approve new applicants for credit….”) The system receives from the credit bureau data on a plurality of credit applicants;
based on at least (1) the pattern  and (2) an identification of resources available for allocation by the computer system, determine a resource utilization threshold or a resource demand threshold for the additional application (Nelson, Par. [0004]) The payment history corresponds to pattern and the amount of credit available corresponds to resources available, determine one or more of a resource (Nelson, Par. [0006]) The cited portion discloses “resource utilization threshold” such as the credit limits extended to the applicants. These concepts are consistent with what were disclosed in Par. [0060]-[0062] in the instant application; and
Nelson, however, does not disclose the following. Eden teaches:
Based on the received data, determine one or more attributes for the plurality of applications comprising at least a resource utilization or a resource demand for the plurality of applications (Eden, Par. [0056] “Optionally, as further described below, a potential financial transaction may be identified according to user purchasing patterns, for example as extracted from an automatic analysis of documented purchases, for example credit card bill(s), coupon purchases, money withdrawal and/or the like.” & Par. [0088]) Pattern, under BRI, is interpreted as purchase pattern. Pattern associated with one or more resource utilization, under BRI, is interpreted as purchase pattern associated with one or more payment methods such as credit card; 
and provide at least a portion of the additional data for the additional application as input using the predictive model to determine a likelihood the additional application will exceed the resource utilization threshold or the resource demand threshold (Eden, Par. [0062] “…The statistical probability may be derived from the logged data.” &  Par. [0102] “According to some embodiments, a predicted transaction cost is calculated for each transaction terms offer, for example by taking into account transaction terms, such as discount, interests, potential penalties and/or the like. Optionally, the predicted transaction cost takes into account penalties and/or discounts that apply on the consumer due to exceeding or complying with a credit line and/or the like. This information may be kept updated in the respective consumer records. The calculation may be of a probability the consumer will exceed the credit line and based on an analysis recorded financial transactions. The calculation may be performed on the consumer terminal 108 and/or in advance, for example at the matching module 107.”) Based on the recorded transaction/logged data or usage pattern, a likelihood or probability of exceeding a credit line, or resource utilization threshold, is determined. Such exceeding threshold probability could further tie to transactional cost as disclosed in the art.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Eden with the invention disclosed by Nelson to better analyze the data associated with resource utilization applicants.
Nelson in view of Eden does not disclose the following; however, Rohn teaches:
Generate a predictive model based on the one or more attributes for the plurality of applications, the predictive model indicating one or more patterns of resource utilization or resource demand associated with the plurality of applications (Rohn, Col. 12 ln 43-65) The simulation allows an increase number of properties such as late payments over a timeline to see how it affects the credit score. Note the repetition of late payment events month after month is a pattern.;
Receive additional data for an additional application, the additional data comprising one or more additional application attributes that include at least a resource utilization or a resource demand for the additional application (Rohn, Col. 12 ln 43-65) The simulation receives additional data such as inquiry credit event. Such event will impact the credit score (or updated resource utilization);
Identify a pattern from the received additional data, the pattern being associated with the resource utilization or the resource demand for the additional application(Rohn, Col. 12 ln 43-65 ) One or more patterns could be identified such as late payments and/or credit utilization event; and;

Regarding claim 21, Nelson in view of Eden in further view of Rohn discloses: The computer system of claim 1, wherein automatically modifying the one or more resource consumption constraints for the application comprises automatically modifying the resource utilization threshold or the resource demand threshold associated with the application (Rohn, Col. 12 ln 43-65) paying off an outstanding debt would modify the resource utilization threshold (avoid default), which is consistent with the threshold disclosed in the specification Par. [0061].  
Regarding claim 22, Nelson in view of Eden in further view of Rohn discloses: The method of claim 12, wherein automatically applying one or more resource consumption constraints to the application comprises automatically modifying the resource utilization threshold or the resource demand threshold associated with the application (Rohn, Col. 12 ln 43-65) paying off an outstanding debt would modify the resource utilization threshold (avoid default), which is consistent with the threshold disclosed in the specification Par. [0061].  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2004/0030649 A1), in view of Eden et al. (US 2014/0207550 A1) in further view of Rohn et al. (US 9,569,797 B1) in further view of Cerise et al. (US 2009/0063330 A1).
Regarding claim 5, Nelson in view of Eden in further view of Rohn discloses: the computer system of claim 4. However, Cerise teaches: wherein the resource demand history comprises one or (Cerise et al. (US 2009/0063330 A1) Type of a resource, under BRI, could be credit card or auto loan.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Cerise with the invention disclosed by Nelson in view of Eden to better determine the resource utilization types or options.
Regarding claim 19, Nelson in view of Eden in further view of Rohn discloses: the method of claim18. However, Cerise teaches: wherein the resource utilization history comprises one or more of: a type of resource utilized, a resource utilization date, a resource utilization duration, a resource allocation amount, a proportion of utilized resource based on the resource allocation amount, or combinations thereof, and wherein the resource demand history comprises one or more of: a type of resource demanded, a resource demand date, a resource demand amount, a failed request for additional resources, a frequency of requests for additional resources, a successful request for additional resources, an age of granted additional resources, or combinations thereof (Cerise et al. (US 2009/0063330 A1) Type of a resource, under BRI, could be credit card or auto loan.  
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the limitations as taught by Cerise with the invention disclosed by Nelson in view of Eden to better determine the resource utilization types or options.
Relevant cited art
The cited references teach the concept of credit utilization and credit score adjustment based on various properties such as late payments, credit pull, etc. The claims were interpreted based on Par. [0060]-[0062] of the instant application.
Nelson et al. (US 2004/0030649 A1).
Eden et al. (US 2014/0207550 A1) .
 Rohn et al. (US 9,569,797 B1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/19/2021